Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1-20 are allowed.
3.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
4.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.         The following is a statement of reasons for allowance: 
Regarding claims 1, 7 and 13, the prior art of record, specifically Park et al (US 20170041113) teaches in [0105] a receive terminal, causing the receive terminal to measure channel information from the transmit terminal and feed back, to the transmit terminal, an indication (i.e., a precoding matrix index (PMI)) indicating the most appropriate precoding matrix and causing the transmit terminal to apply appropriate precoding to signal transmission based on the PMI.
Chen et al (US 20110142147) teaches in [0014] the use of multi-rank precoding matrix indicator (PMI) feedback reports in a multiple-input multiple-output (MIMO) wireless communication system
Wu et al (US 20190173538) teaches precoding matrix determining method and apparatus, to determine a stage-1 precoding matrix based on indication information that is of a spatial correlation matrix and that is fed back by a terminal, thereby implementing three-dimensional precoding based on a channel state and increasing a channel capacity.
However, none of the prior arts cited alone or in combination provides the motivation to teach  determining a precoding matrix of each subband, and wherein an rth group of space-frequency information in the R groups of space-frequency information indicates P x L space domain vectors corresponding to an rth transmission layer in the R transmission layers, K frequency domain vectors corresponding to the rth transmission layer, and P x L x K coefficients corresponding to the rth transmission layer, wherein the P x L space domain vectors are determined by L beam vectors in each of P polarization directions and wideband amplitude coefficients of the L beam vectors, wherein each of the P x L x K coefficients indicates a linear superposition coefficient of a vector operation result of one space domain vector of the P x L space domain vectors and one frequency domain vector of the K frequency domain vectors, wherein R is a quantity of transmission layers, wherein P is a quantity of polarization directions, and wherein R, r, P, L, and K are all positive integers; and sending the PMI as recited in claim 1 and similarly as in claims 7 and 13.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al (US 20110142147) discloses a multiple-user (MU)-MIMO mode during communications with the plurality of MIMO UE devices based on multi-rank precoding matrix indicator (PMI) feedback received from at least one of the MIMO UE devices.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        June 19, 2021